DETAILED ACTION
America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicants elected group I (hydrolyzed protein formulations), hydrolyzed beef protein and transfer factor without traverse in the reply filed on 23 Jan, 2017.  Applicants have since amended the claims so they no longer read on applicant’s elected species.  

Claims Status
Claims 1, 11, 12, 46, 47, 56, 58, and 65-103 are pending.
Claims 1, 11, 46, 47, 65, 71, 72, 79, and 89 have been amended.
Claims 46, 47, 58, 67-70, 78, 80-87, and 89-103 have been withdrawn due to an election/restriction requirement.	

Withdrawn Objections
The objections to claims 65 and 72 is hereby withdrawn due to amendment.

Withdrawn Rejections
The rejection of claims 1, 11, 12, 56, 65, 66, 71-77, 79, 80, and 88 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph due to new matter is hereby withdrawn due to amendment.

The rejection of claims 1, 11, 12, 56, 65, 66, 71-77, 79, 80, and 88 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph due to ratios that added up to more than 100% is hereby withdrawn due to argument.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 11, 12, 56, 65, 66, 71-77, 79, 80, and 88 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Every numeric value in the claims is prefaced by the adjective “about.”  The problem is that, while this clearly allows for embodiments outside the numeric range, how far outside the range is unclear.  Applicants have provided no guidance as to how much play this term gives the numeric values.  Thus, it renders the claims indefinite.
response to applicant’s arguments
	Applicant argues that “about” is definite, citing MPEP 2173.05.
Applicant's arguments filed 28 Jan, 2022 have been fully considered but they are not persuasive.

	The portion of the MPEP that applicants cite suggests that the adjective is definite if, among other things, the disclosure gives some indication of the range of specific activity covered by the term “about.”  There is no such indication in the disclosure.  Applicants state that the amounts can be measured, and will read on the claim if they are “close to” the amounts of the claim.  The issue is that it is not clear how close they have to be to still meet the claim limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 11, 12, 56, 65, 66, 71-77, 79, 80, and 88 are rejected under 35 U.S.C. 103 as being unpatentable over Manninen (Nut. Metabol. (2009) 6 (38) p1-5, previously cited) in view of Moorhead (Gardian, issue of 24 June, 2012, previously cited), Pokora et al (Food Sci. Nutr. (2013) 1(2) p184-195) and Schultz et al (Pulse (2013) 1 p161-176).
Claims 1, 11, 12, 56, 65, 66, 71-77, 79, 80, and 88 are drawn to protein hydrolysate compositions.

Manninen discusses protein hydrolysates in sports nutrition (title).  The rate of uptake for longer polypeptides is hydrolysis, for smaller peptides, this step is not necessary (p2, 1st column, 1st paragraph).  Hydrolyzed whey protein provides for greater gains in muscle strength and lean body mass in bodybuilders vs. intact proteins (p3, 1st column, 3d paragraph), improved recovery time (p3, 2nd column, 1st paragraph), and improves the effect of carbohydrate ingestion on post exercise muscle glycogen resynthesis (p4, 1st column, 4th paragraph).
The difference between this reference and the instant claims is that this reference does not discuss bovine colostrum, including transfer factors and immune modulators, or whey protein hydrolysate.
nd page, 5th paragraph).  In athletes, this can be a problem causing serious effects on performance (2nd page, 3d paragraph), which is completely eliminated by bovine colostrum (2nd page, 4th paragraph).  A convenient format is a powder which can be added to drinks and shakes (2nd page, 2nd paragraph).  This reference teaches that athletes could benefit from treatment with bovine colostrum.
Pokora et al discuss biological properties of hydrolyzed egg proteins (title).  Hydrolysis of ovalbumin (egg albumin) can reduce foaming (p184, 2nd column, 1st paragraph), and hydrolysates of egg white proteins (which include ovalbumin) have antihypertensive activity (p185, 2nd column 3d paragraph).  This reference teaches that hydrolyzed egg white proteins have beneficial pharmacological effects.
Schultz et al discuss exercise hypertension (title), a common condition where blood pressure spikes during exercise (p162, 1st paragraph).  Note that this is beyond the normal elevation due to higher blood demand (p162, 2nd paragraph), and signifies future hypertension at rest (p164, 2nd paragraph), is correlated with hypertrophy (p164, 3d paragraph), and is predictive of adverse cardiovascular events (p165, 2nd paragraph).  This is treated like other high blood pressure issues, i.e. lifestyle and pharmacological intervention (p166, 4th paragraph, continues to p167, 2nd paragraph).  This reference teaches that blood pressure spikes during exercise is a common medical condition that is treated like other high blood pressure issues.
Therefore, it would be obvious to include the unfractionated bovine colostrum to prevent the runner’s trots described by Moorhead et al.  As Moorhead teaches that this material is very effective for this purpose, an artisan in this field would attempt this addition with a reasonable expectation of success.
Furthermore, it would be obvious to add the hydrolyzed egg white protein of Pokora et al to reduce the common problem of exercise hypertension described by Schultz et al.  As Schultz et al teaches that standard hypertension treatments will help with this disorder, an artisan in this field would attempt this process with a reasonable expectation of success.
Manninen teaches whey protein hydrolysates for athletes.  Moorhead teaches bovine colostrum (including powder forms) to prevent intestinal issues.  Pokora et al teach egg white hydrolysates to prevent hypertension, which can be related to exercise.  While none of the references discuss the ratio of egg white hydrolysate with whey 
Whole colostrum contains all the fractions, and is equivalent to mixing those fractions together.  Thus, the combination of references render obvious claims 11, 12, 65, 79, and 80.
Moorhead discusses powdered formulations that are mixed into drinks, rendering obvious claims 56 and 75-77.
None of the references mention soy protein, so there is no motivation in the references to add it, rendering obvious claims 66 and 88.
response to applicant’s arguments
	Applicants argue that none of the references discuss a formulation of egg white hydrolysate, whey protein hydrolysate, and colostrum/nanofriction immune modulator.
Applicant's arguments filed 28 Jan, 2022 have been fully considered but they are not persuasive.

Applicant’s argument is that no single reference cited in the rejection anticipates the claims.  However, this is not a rejection under 35 USC 102, but rather, 35 USC 103.  There is no requirement that any reference disclose all the limitations of the instant claims.

New Rejections
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1, 11, 12, 56, 65, 66, 71-77, 79, 80, and 88 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Please note that this rejection is necessitated by amendment

Applicant has claimed a mixture of egg white hydrolysate, whey protein hydrolysate, and either bovine colostrum or a nanofraction immune modulator, with the egg white hydrolysate and whey protein hydrolysate being a specific ratio range.  There are portions of the disclosure discussing bovine colostrum, different portions of the disclosure discussing nanofraction immune modulators, and a series of experiments disclosing a mixture of egg white hydrolysate and whey protein hydrolysate (and no other active ingredients) at three separate ratios, two of which are within the range of the claims.  There are a large number of different ingredients discussed, and the disclosure does not discuss adding materials to the formulations consisting of egg white hydrolysate and whey protein hydrolysate.  While this disclosure would render applicant’s claims obvious, the Federal Circuit has pointed out that, under United States law, a description that merely renders the claimed invention obvious is not sufficient to provide written description (Univ. of Cal. v. Eli Lilly & Co. 119 F.3d 1559).  Thus, the compositions of the claims are new matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658